Citation Nr: 1437692	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-03 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.

These matters come before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the matters were remanded for further development, to include a VA audiology evaluation with opinion.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals the documents within Virtual VA are duplicative of the VBMS documents.

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action on his part is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  As stated above, these claims were remanded for further development in September 2013.  Part of the development requested was an adequate audiology evaluation with opinion that addressed whether or not the Veteran's current right ear hearing loss and tinnitus were casually related to his military service, to include any threshold shifts shown during service; or, (for tinnitus) was caused or aggravated by his service-connected left ear hearing loss. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, the June 2014 VA addendum opinions (subsequent to the November 2013 VA audiology evaluation) are inadequate for rating purposes and the claims must be remanded once more.

Pursuant to the September 2013 remand, an audiology evaluation was obtained in November 2013.  At the time, the Veteran's service treatment records had not been associated with VBMS or Virtual VA.  As such, the examiner was unable to render opinions.  In June 2014, the pertinent records were uploaded, and the AOJ sought the opinions.  

Relevant to the right ear hearing loss, the examiner noted that right ear hearing loss was less likely than not incurred in or caused by the Veteran's military service.  The examiner stated that the Veteran's 1968 enlistment audiogram documented a pre-existing hearing loss in the right ear at 500 Hz.  He stated that upon service separation, the audiogram suggested normal hearing bilaterally and that the pre-existing hearing loss was not present upon separation.  The examiner stated that the pre-existing hearing loss was conductive in nature, and resolved.  Therefore, the pre-existing hearing loss was not aggravated during the Veteran's military service.

It is unclear as to why the examiner opined as to any pre-existing right ear hearing loss.  The Veteran's enlistment audiogram does not document pre-existing right ear hearing loss, nor was such noted by the examiner upon enlistment.  The issue the VA examiner was to address was 1.) Whether or not the current right ear hearing loss was related to any noted threshold shift shown during service (the Board observed threshold shifts in the right ear between enlistment and discharge; and 2.) Whether or not the right ear hearing loss incurred as a result of the Veteran's exposure to gunfire and tank engine noise.

The Veteran served in an artillery company during service as a tank mechanic and in-service noise exposure is conceded.

Relevant to tinnitus, the examiner also found that such was not related to the Veteran's service.  Indeed, the examiner noted that there were no complaints of tinnitus found in the service treatment records.  The examiner stated that while there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injury.  The examiner noted that without evidence of an objectively verifiable noise injury (i.e., hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma) upon separation, the association between claimed tinnitus and noise exposure does not exist.  The Board observes that the examiner did not offer an opinion, as directed by the Board, as to whether or not the tinnitus was related to any noted threshold shift shown during service, or whether or not the tinnitus was related to the service-connected left ear hearing loss.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, given that the June 2014 opinions are inadequate for rating purposes, the Veteran should be afforded a new examination with a new VA examiner so that his entire and accurate medical history and lay assertions can be considered in rendering a medical opinion.

Finally, the Board notes that the evidentiary record contains VA treatment records dated through December 2013.  It is possible that the Veteran has received treatment for his right ear hearing loss and/or tinnitus since December 2013.  Therefore, on remand, the AOJ should request any updated or outstanding VA treatment records that may be available.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to right ear hearing loss and tinnitus dated from December 2013 to the present and associate them with the paperless claims file (Virtual VA/VBMS).  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.

2.  After any new evidence is obtained, afford the Veteran a new VA audiological examination in order to assess the etiology of his right ear hearing loss and tinnitus.  Provide the electronic file, to include a copy of this remand to the examiner, and ask that he/she addresses the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the current right ear hearing loss was caused by the Veteran's military service, including the in-service noise exposure from gunfire and tank engine noise.  Why or why not?

(b) Is it at least as likely as not (50 percent probability or greater) that the right ear hearing loss is related to the threshold shifts shown between enlistment and discharge examinations.  Why or why not?

The Board notes that the June 2014 opinion addressed pre-existing right ear hearing loss; however, in answering the foregoing, the examiner must note that the Veteran is presumed to have been in sound condition at entry into service, as pre-existing right ear hearing loss was not noted on the Veteran's October 1968 enlistment examination and the evidentiary record does not contain clear and unmistakable evidence that right ear hearing loss existed prior to service.

(c) Relevant to tinnitus, the examiner should address- is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused by the Veteran's military service, including the in-service noise exposure from gunfire and tank engine noise exposure.  Why or why not?

(d) The examiner should also address whether or not tinnitus is at least as likely as not (50 percent probability or greater) proximately due to OR aggravated by his service-connected left ear hearing loss; or right ear hearing loss.  Why or why not?

In answering the foregoing, the examiner must provide an opinion regarding causation and aggravation. 

(e) The examiner must provide a detailed rationale explaining the opinions, including analysis of the Veteran's history, as documented in the lay and medical evidence of record, audiometric testing evidence of record, and all other relevant evidence in the claims file.

3. After all of the above actions have been completed, readjudicate the claims remaining on appeal.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



